ACCEPTED
                                                                                                06-15-00129-CR
                                                                                     SIXTH COURT OF APPEALS
                                                                                           TEXARKANA, TEXAS
                                                                                          10/26/2015 8:50:48 AM
                                                                                               DEBBIE AUTREY
                                                                                                         CLERK

                                No. 06-15-00129-CR

                                            §                            FILED IN
                                                                  6th COURT OF APPEALS
       James Cunningham,                    §                  IN THE
                                                                    TEXARKANA, TEXAS
               Appellant,                   §                      APPEALS,8:50:48 AM
                                                          COURT OF10/26/2015
                                            §                          DEBBIE AUTREY
                  v.                        §                 FOR THE      Clerk
                                            §
          State of Texas,                   §         SIXTH JUDICIAL DISTRICT,
               Appellee.                    §            TEXARKANA, TEXAS


                MOTION TO EXTEND TIME TO FILE BRIEF

       Appellant, James Barcard Cunningham, seeks an extension of time to file his brief

in this appeal and in support would show the Court:

       Appellant timely perfected appeal from the June 18, 2015, judgment of the trial

court. The record was complete on August 20, 2015, the deadline for Appellant’s brief

was extended until October 21, 2015.

       Appellant seeks an extension of 30 days to file his brief, making the brief due

November 20, 2015. Appellant needs additional time to file his brief because counsel for

Appellant is counsel prosecuting or defending the following matters with deadlines during

the time for preparing Appellant’s brief:


       McKenna v. Caldwell, Walker Co. No. 25035
            Prepared for jury trial set for                October 20, 2015


       Rivera v. Audi AG and Volkswagen Group of America,
              Bexar Co. No. 2013-CI-00118
              Prepared and presented multiple motions and responses to motions for
              summary judgment, Robinson challenges for hearings conducted over
              several days the week of October 19, 2015.
       Sun Belt Transportation v. Lear Corporation, S.D. TX. No 5:14-CV-00043
              Prepare briefing for federal district court on stay of proceeding in multi-
              party diversity suit.                                   October 22, 2015


       Appellant has requested one previous extension.

                                         Prayer

       For the reasons set out herein, appellant prays the Court grant an extension to file

his brief until November 20, 2015.


                                                     Respectfully submitted,

                                                     _/s/__Clint Sare_____
                                                     Clint F. Sare
                                                     Tex. Bar No. 00788354
                                                     P.O. Box 1694
                                                     Bryan, Texas 77806
                                                     (979) 822-1505

                                                     Attorney for appellant
                                                     James Cunningham




                                  Certificate of Service

      I certify a copy of appellant’s Motion to Extend Time to File Brief was served on
Doug Howell, 300 E. 26th Street Ste. 310, Bryan, 77803 on October 26, 2015.

                                                     __/s/__Clint Sare_________
                                                     Clint F. Sare